Filed Pursuant to Rule 497(a) FileNo.333-218821 Rule 482ad PRICING TERM SHEET August 21, 2017 Harvest Capital Credit Corporation 6.125% Notes due 2022 The following sets forth the final terms of the 6.125% Notes due 2022 and should only be read together with the preliminary prospectus dated August 21, 2017 (the “ Preliminary Prospectus ”), and supersedes the information in the Preliminary Prospectus to the extent inconsistent with the information in the Preliminary Prospectus. In all other respects, this pricing term sheet is qualified in its entirety by reference to the Preliminary Prospectus. Terms used herein but not defined herein shall have the respective meanings as set forth in the Preliminary Prospectus. All references to dollar amounts are references to U.S. dollars. Issuer Harvest Capital Credit Corporation Securities Offered 6.125% notes due 2022 (the “ Notes ”) Amount Offered 1,000,000 Notes Principal Amount Option to Purchase Additional Notes $3,750,000 principal amount Maturity September 15, 2022, unless earlier redeemed Coupon 6.125% Interest Payment Dates March 15, June 15, September 15 and December 15, commencing September 15, 2017 Record Dates March 1, June 1, September 1 and December 1 Trade Date August 21, 2017 Settlement Date August 24, 2017 (DTC) Public Offering Price $25.00 per Note Underwriters’ Purchase Price from Issuer $24.25 per Note Net Proceeds to the Issuer (before expenses) $24,250,000 (assuming no exercise of the underwriters’ option to purchase additional Notes) Denominations $25 and integral multiples of $25 in excess thereof Optional Redemption The Notes may be redeemed in whole or in part at any time or from time to time at the Issuer’s option on or after September 15, 2019 upon not less than 30 days nor more than 60 days written notice by mail prior to the date fixed for redemption thereof, at a redemption price of $25 per Note to be redeemed plus accrued and unpaid interest payments otherwise payable thereon for the then-current quarterly interest period accrued to the date fixed for redemption. See “Description of the Notes—Optional Redemption” in the Preliminary Prospectus. Listing The Issuer intends to list the Notes on the Nasdaq Global Market within 30 days of the original issue date. CUSIP/ISIN 41753F AB5 / US41753FAB58 Use of Proceeds: The Company intends to use all of the net proceeds from this offering to redeem outstanding indebtedness under its 7.00% fixed-rate notes due 2020 (the “ 2020 Notes ” ), which currently amounts to $27.5 million plus accrued and unpaid interest, and, to the extent the overallotment option is exercised and the proceeds from this offering exceed the redemption price of the 2020 Notes, then to repay borrowings under its revolving credit facility. Sole Book-Running Manager Keefe, Bruyette & Woods, A Stifel Company Co-Lead Managers Janney Montgomery Scott
